Worden, J.
This was an action by the appellees against the appellants, upon a judgment recovered by the plaintiffs *335against the defendants, in the Circuit Court of the United States for the State of Indiana. Judgment for the plaintiffs.
Gregory & Harper and Tyler & Ristine, for the appellants.
J. P. Usher, for the appellees.
The ground assumed for a reversal is, that the Court below had no jurisdiction, because there was no reason shown why the plaintiffs could not have availed themselves of the benefit of their judgment, in the Court where it was rendered, by issuing execution thereon or otherwise, and, hence, that there was no necessity for suing thereon.
A judgment is a debt of record, and we have no doubt an action will lie to recover such debt, whether the judgment be a foreign or a domestic one, although the plaintiff might have a remedy on the judgment, in the Court where it was rendered, by execution or otherwise. Houghton v. Raymond, 1 Sand. 682; McGuire v. Gallagher, 2 Sand. 402; Church v. Cole et al. 1 Hill 645; Pennington v. Gibson, 16 How. (U. S.) 65; The White River Bank v. Downers and Trustees, 29 Verm. 332; Chandler v. Warren, 30 Verm. 510; Ames v. Hay, 11 Cal. 12; Canfield v. Miller, 13 Gray 274; Burton v. Stewart, 11 Ind. 238.
Per Curiam. — The judgment below is affirmed, with costs, and 2 per cent. damages.